 
 
I 
111th CONGRESS 2d Session 
H. R. 4797 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2010 
Mr. Quigley introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 40, United States Code, to direct the Administrator of General Services to incorporate bird-safe building materials and design features into public buildings, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Bird-Safe Buildings Act of 2010.  
2.FindingsCongress finds that— 
(1)a multi-agency report issued in 2009, entitled The State of the Birds, United States of America, provides the most comprehensive assessment to date on the status of bird populations; 
(2)the multi-agency report concludes that nearly one-third of the Nation’s 800 bird species are endangered, threatened, or in significant decline; 
(3)death from collisions with man-made structures is one of the most serious sources of avian mortality, and it is increasing; 
(4)not only are birds beautiful and interesting creatures that are eagerly welcomed by millions of Americans into their backyards every year, but birds also have an impact on the United States economy; 
(5)the United States Fish and Wildlife Service has reported that birdwatchers contribute $36 billion annually to the United States economy, and birds naturally provide billions of dollars worth of pest control, benefitting farmers and consumers alike; 
(6)the U.S. Green Building Council has added bird-friendly language to the Leadership in Energy and Environmental Design (LEED) Reference Guide, which will have the impact of recognizing bird-friendly design in awarding LEED credits; 
(7)bird-safe design features can be incorporated into new construction and major renovation projects at no extra cost, and existing buildings may be made bird-safe through the use of simple, low cost adaptations; 
(8)the General Services Administration is obligated, under Executive Order 13186, to support the conservation intent of the migratory bird conventions by integrating bird conservation principles, measures, and practices into agency activities and by avoiding or minimizing, to the extent practicable, adverse impacts on migratory bird resources when conducting agency actions; and 
(9)the General Services Administration has already constructed many award-winning, bird-friendly buildings, including the San Francisco Federal Building, the Suitland Census Complex, the United States Courthouse in Eugene, Oregon, the Beltsville ATF Laboratory Center, and the United States Courthouse in Buffalo, New York. 
3.Use of bird-safe building materials and design features 
(a)In generalChapter 33 of title 40, United States Code, is amended— 
(1)by redesignating sections 3314, 3315, and 3316 as sections 3315, 3316, and 3317, respectively; and 
(2)by inserting after section 3313 the following: 
 
3314.Use of bird-safe building materials and design features 
(a)Construction, alteration, and acquisition of public buildingsEach public building constructed, altered, or acquired by the Administrator of General Services shall incorporate, to the maximum extent feasible as determined by the Administrator, bird-safe building materials and design features. 
(b)Existing buildings and lightingThe Administrator, where practicable, shall— 
(1)incorporate bird-safe building materials and design features into existing public buildings; and 
(2)address interior and exterior lighting’s impacts on native bird species. 
(c)Bird-Safe building materials definedIn this section, the term bird-safe building materials and design features includes the materials and features recommended by— 
(1)the city of Chicago’s Bird-Safe Building Design Guide for New Construction and Renovation; 
(2)the city of Toronto’s Bird-Friendly Development Guidelines; and 
(3)the American Bird Conservancy and New York City Audubon’s Bird-Safe Building Guidelines.. 
(b)Clerical amendmentThe analysis for such chapter is amended by striking the items relating to sections 3314, 3315, and 3316 and inserting the following: 
 
 
3314. Use of bird-safe building materials and design features. 
3315. Delegation. 
3316. Report to Congress. 
3317. Certain authority not affected. .  
 
